Citation Nr: 0904159	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety neurosis with gastrointestinal (GI) reaction.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended), 3.326(a) (2008).  

First, the Board finds that the RO should request and obtain 
relevant records from the Social Security Administration 
(SSA).  Specifically, in September 2006, he reported that he 
"was disabled by Social Security for several conditions."  
Additionally, in an October 2007 VA treatment report, it was 
noted that he was receiving SSA benefits for both 
psychological and physical disabilities.  

As SSA records may be relevant to the Veteran's request to 
reopen his claim for service connection for an anxiety 
disorder with GI involvement, as well as his claim for 
service connection for PTSD, a request for those records must 
be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(indicating that VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA).  

Next, VA's duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claims for benefits. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is conflicting evidence regarding the 
Veteran's psychological disorder, claimed as anxiety neurosis 
with GI involvement.  In a November 1970 VA examination, it 
was noted that he complained of nightmares about the war and 
that he was issued a diagnosis of anxiety neurosis, 
moderately severe.  

However, a private psychiatric report dated March 1973 
indicated that he was diagnosed with schizoaffective 
schizophrenia of marked severity.  Moreover, post-service VA 
treatment reports indicate a diagnosis of depression, not 
otherwise specified.

Given the inconsistent psychological diagnoses of record, an 
examination and medical opinion are required to determine the 
nature and etiology of the Veteran's claimed psychological 
disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from October 
2007 to the present.  Any negative search 
result should be noted in the record.  

2.  Obtain records from SSA pertinent to 
the Veteran's claim for disability 
benefits.  This should include the 
decision granting the benefits, as well 
as all of the medical records relied upon 
concerning that claim.  Any negative 
search result should be noted in the 
record.  
 
3.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his 
psychological disorders, to include an 
evaluation for PTSD, anxiety neurosis, 
and depression.  

For each diagnosed disability, the 
examiner is requested to state whether it 
is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's psychological disorder is 
related to service.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  If the Veteran is diagnosed with 
PTSD, the RO should proceed with sending 
appropriate VCAA notification, to include 
information regarding development of 
stressors based on a claimed personal 
assault, as appropriate.

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in October 2007.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




